PER CURIAM.
The state properly concedes it was error for the trial court to have imposed an habitual felony offender sentence for appellant’s violation of section 893.13, Florida Statutes (1995), as such sentencing is impermissible under section 775.084(l)(a)(3). Although the trial court orally pronounced the correct sentence, the written sentence shows an habitual offender sentence for count I. We remand for the trial court to correct the sentence to conform with the court’s oral pronouncement.
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.